DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AF filed on 09/08/2021.
Claims 2-15 have been canceled.
Claims 1 and 16-32 are presented for examination.

Response to Arguments
Applicants amendment relating to 35 USC 112 rejection have been fully considered and are persuasive. The rejection of claim 1 under 35 USC 112 has been withdrawn.
Applicant’s arguments, see Remarks pgs. 2-3, filed 09/08/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103(a) has been withdrawn. 

Allowable Subject Matter
Claims 1, and 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Joseph et al (US Publication No. 2013/0179108 A1) discloses calibrating sensors for different operating environments. Further, Joseph et al discloses:

    PNG
    media_image1.png
    704
    610
    media_image1.png
    Greyscale


Joseph et al and other prior arts do not singularly or in combination disclose the limitations of: “sensor recalibrations are accommodated by including the discontinuity in a glucose output value, but not its derivatives, within the first function's definition, and wherein the magnitude of the discontinuity is identified by the optimization; data fitting employs CGM time-stamps and controller call time; after optimization the second function is sampled at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571 272 2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148